DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Ross on January 25, 2021.
The application has been amended as follows: 

In the Claims:
Replace claim 1 with the following amended claim:

--1. A portable integrated sniper system encased in a housing, said system adapted for transmitting and receiving short wave infrared (SWIR) light and designed to nullify a target at a range of at least a kilometer through an atmosphere with the SWIR light producing scintillations defining angular correlation scale of intensity fluctuations (            
                
                    λ
                    /
                    L
                
                 
            
        ), where λ is a wavelength of the SWIR light and L is a distance to the target, and defining intensity correlation scale of intensity fluctuations (            
                
                    λ
                    L
                
                 
            
        ) said system comprising: 
A) an optical transmitter designed to transmit SWIR light, comprising: 

a) a series of spots on the target in pulse mode to permit determination of range to the target, 
b) a single spot illumination in continuous mode on the target lasting at least nine milliseconds, 
2) a collimator adapted to produce an angular divergence (θ) in the laser beam that exceeds the angular correlation scale of intensity fluctuations (            
                
                    λ
                    /
                    L
                
            
        ) at the target caused by scintillations, 
B) a SWIR video camera adapted to monitor scintillation measurements of two separate return laser beams reflected from the single spot, 
C) a two-telescope optical receiver, comprising a photodiode and a video camera and comprising: 
1) first telescope defining a receiver aperture and including a focusing lens defining an objective lens diameter D, wherein D does not exceed             
                
                    λ
                    L
                
            
        ; 
22) a beam splitter adapted to split light, reflected from the target received by the first telescope, between: 
a) the photodiode and 
b) the SWIR video camera, 
3) a second telescope defining a receiver aperture and including a focusing lens defining an objective lens diameter D, wherein D does not exceed .            
                 
                
                    λ
                    L
                
            
        ; and reflecting optics to transmit light received by the second telescope to the SWIR video camera, 
D) a processor programmed with an algorithm for: 

2) and calculating the spatial-temporal alto-covariance and cross-covariance of intensity fluctuations between the first and second reflected laser beams and determining path weighted average crosswinds from the scintillation measurements of the two reflected laser beams, and  
E) a display device for displaying an offset aim [[point.]] point, wherein:
31) light reflected from the target and collected by the first and second telescopes, each telescope defining a center line of each of the two approximately parallel reflected laser beams and the center lines are separated by a predetermined distance and that predetermined distance is less than             
                2
                
                    λ
                    /
                    L
                
            
        , so that the [[crosswind+]] crosswind:
2) can be determined from scintillation data produced only from the two laser beams reflected from the target and collected by the two telescopes, 
3) the processor processes time varying electrical signals from the first and second wind measurement channels to determine a time delay from which a path-weighted average crosswind toward the target is calculated, 
4) the processor calculates, based on the path-weighted average crosswind and range, an aim point offset and confidence circle, and 
5) the offset aim point is displayed on the display device.--

Replace claim 20 with the following amended claim:



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864